DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 9/19/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Moon (US 20150227549 A1) in view of Gaya (US 20080022135 A1), and further in view of Xing (CN 101360118 A), and further in view of Knighton (US 20080005240 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 20150227549 A1) in view of Gaya (US 20080022135 A1), and further in view of Xing (CN 101360118 A), and further in view of Knighton (US 20080005240 A1).

Regarding Claim 1, 8, 15

Moon teaches:


A method comprising: receiving, from a client device, a request to upload file data to a server (¶77 when the user inputs a command to upload a 
specific file, the corresponding user device 100 transmits an upload location request message to the service server 300), wherein the request comprises: 

identification of file data to be uploaded to the server (¶77 upload location 
request message may include a file name (identification of file to be uploaded), properties, and the like of a file to be uploaded); 

a request for a location to upload the file data (¶77 upload location 
request message (request for location) may include a file name (identification of file to be uploaded), properties, and the like of a file to be uploaded); and  

causing the file data to be stored in the at least one location (¶79 The 
user device 100 uploads the corresponding file to the storage server 200, When the upload is completed, the storage server 200 transmits an 
upload verification message informing of the completion of the upload to the user device 100).
 
Moon does not teach:

a request for what data transport protocol to utilize to upload the file data;

generating in response to the request to upload file data to the server, a response, wherein the response comprises: at least one location to upload the file data; and 


at least one data transport protocol to utilize to upload the file data; 
receiving the file data; and

Gaya teaches:

a request for what data transport protocol to utilize to upload the file data (¶36 When client 102 is started, upload control software 202 and upload control software 208 negotiate respective communication protocols (a request for what data transport protocol to utilize), methods used for content uploading);

Therefore, it would have been obvious to the one of ordinary skill in the art before 
the effective filing date of the claimed invention to modify the system of Moon in light of Gaya in order to provide a method and an apparatus for facilitating the process of uploading mass distributed content to a server (Gaya ¶3).

Moon-Gaya does not teach:

generating in response to the request to upload file data to the server, a response, wherein the response comprises: at least one location to upload the file data; and 

at least one data transport protocol to utilize to upload the file data, wherein the at least one data transport protocol comprises a first data transport protocol and a second data transport protocol that is different from the first data transport protocol; 

receiving the file data; and

Xing teaches:

generating in response to the request to upload file data to the server, a response, wherein the response comprises: at least one location to upload the file data (page 2 last paragraph request and response message format between the mobile terminal and the control server, page 3 paragraph 2 sending a request containing a message to the control server by the mobile terminal, sends a Share command request message, page 6 last paragraph a step for uploading a file, status message returned by the control server contains an upload address (at least one location to upload the file data) and protocol of media server corresponding to each share file, the mobile terminal automatically uploads the file according to the information of the upload address,  ; and 

at least one data transport protocol to utilize to upload the file data; 
(page 2 last paragraph request and response message format between the mobile terminal and the control server, page 3 paragraph 2 sending a request containing a message to the control server by the mobile terminal, sends a Share command request message, page 6 last paragraph a step for uploading a file, status message returned by the control server contains an upload address (at least one location to upload the file data) and protocol of media server corresponding to each share file (at least one data transport protocol to utilize to upload the file data), the mobile terminal automatically uploads the file according to the information of the upload address); and

receiving the file data (page 2 last paragraph request and response message format between the mobile terminal and the control server, page 3 paragraph 2 sending a request containing a message to the control server by the mobile terminal, sends a Share command request message, page 6 last paragraph a step for uploading a file, status message returned by the control server contains an upload address (at least one location to upload the file data) and protocol of media server corresponding to each share file (at least one data transport protocol to utilize to upload the file data), the mobile terminal automatically uploads the file according to the information of the upload address (receiving the file data); and


Therefore, it would have been obvious to the one of ordinary skill in the art before 
the effective filing date of the claimed invention to modify the system of Moon-Gaya in light of Xing in order for a mobile terminal to be able to share, search, browse, recommend, preview and download or upload the mobile multimedia file by means
of the wireless network, a control server and a media server (Xing abstract).

Moon-Gaya-Xing does not teach:

wherein the at least one data transport protocol comprises a first data transport protocol and a second data transport protocol that is different from the first data transport protocol; 

Knighton teaches:

wherein the at least one data transport protocol comprises a first data transport protocol and a second data transport protocol that is different from the first data transport protocol (¶95 The uploaded data is then received by the server (block 711). The server may be remote or local to the user sending the file (file upload to server), The server may determine the characteristics of the communications link between the user computer and the server and select an appropriate protocol or method of file transfer(selecting file transfer protocol for a plurality of file transfer protocols)).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moon-Gaya-Xing in light of Knighton in order to use a file transfer protocol based on the characteristics of the communication link (Knighton ¶95).  
 
Regarding Claim 6, 13, 20

Moon-Gaya-Xing-Knighton teaches:

The method of claim 1.

Moon teaches:

The method of claim 1, further comprising: receiving, from the client device, an indication to commit the file data (¶77 when the user inputs a command (indication to commit the file data) to upload a specific file, the corresponding user device 100 transmits an upload location request message to the service server 300);

and causing the file data to be committed to the at least one location (¶79 The 
user device 100 uploads the corresponding file to the storage server 200, When the upload is completed, the storage server 200 transmits an 
upload verification message informing of the completion of the upload to the user device 100).

Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moon-Gaya-Xing-Knighton as applied to claim 1 above, and further in view of Haager (US 20150310219 A1).

Regarding Claim 2, 9, 16
Moon-Gaya-Xing-Knighton does not teach:

The method of claim 1, further comprising: receiving, from the client device, a metadata request for metadata indicating a version state of the file data for the server; and 

providing the metadata to the client device prior to receiving the request to upload the file data.
Haager teaches:

The method of claim 1, further comprising: receiving, from the client device, a metadata request for metadata indicating a version state of the file data for the server (¶70 different versions of files 160 may be understood by the software client 170 so as to transfer file segments 180 that correspond to portions of files 160 pertaining to updated data, a user may retrieve a list of all versions of a file in a workspace (e.g., one that has been or will be uploaded to the file transfer server 130, or is otherwise shared across the source computer system 110 and the recipient computer system 120), version information associated with a file 160 may include the size, modification date, uploading user, and/or other associated tags for the file (metadata)); and 

providing the metadata to the client device prior to receiving the request to upload the file data (¶70 a user may retrieve a list of all versions of a file in a workspace (e.g., one that has been or will be uploaded to the file transfer server 130, or is otherwise shared across the source computer system 110 and the recipient computer system 120), version information associated with a file 160 may include the size, modification date, uploading user, and/or other associated tags for the file (metadata))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moon-Gaya-Xing-Knighton in light of Haager in order to provide different versions of files 160 may be understood by the software client 170 so as to transfer file segments 180 that correspond to portions of files 160 pertaining to updated data (Haager ¶70).

Regarding Claim 3, 10, 17
Moon-Gaya-Xing-Knighton -Haager teaches:

The method of claim 2.

Haager teaches:

The method of claim 2, wherein the identification of the file data to be uploaded to the server comprises a metadata subset for the file data that is derived from the metadata provided to the client device (¶70 different versions of files 160 may be understood by the software client 170 so as to transfer file segments 180 (subset) that correspond to portions of files 160 pertaining to updated data, version information associated with a file 160 may include the size, modification date, uploading user, and/or other associated tags for the file (metadata)).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moon-Gaya-Xing-Knighton in light of Haager in order to provide different versions of files 160 may be understood by the software client 170 so as to transfer file segments 180 that correspond to portions of files 160 pertaining to updated data (Haager ¶70).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moon-Gaya-Xing-Knighton as applied to claim 1 above, and further in view Kirigin (US 20140067929 A1).

Regarding Claim 5, 12, 19

Moon-Gaya-Xing-Knighton does not teach:

The method of claim 1, wherein the response includes a link to the at least one location to upload the file data, wherein the at least one location comprises a storage associated with the server.

Kirigin teaches:

The method of claim 1, wherein the response includes a link to the at least one location to upload the file data, wherein the at least one location comprises a storage associated with the server (¶7 wherein the file set sharing link  is configured to allow the user of the second client device to upload one or 
more files to a first location specified by the link, ¶33 storage server system 20 includes an interface module 22, a data store 28, an account module 24, and a link based sharing module).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moon-Gaya-Xing-Knighton in light of Kirigin in order to facilitates file access and file storage between file storage server system 20 and client devices 10 (Kirigin ¶33).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moon-Gaya-Xing-Knighton as applied to claim 1 above, and further in view Cooley (US 9781019 B1).
Regarding Claim 7, 14

Moon-Gaya-Xing-Knighton does not teach:

The method of claim 1, wherein the at least one data transport protocol is at least one selected from a group consisting of HTTP, HTTP/S, FTP, SMTP, FSP and SFTP.

Cooley teaches:

The method of claim 1, wherein the at least one data transport protocol is at least one selected from a group consisting of HTTP, HTTP/S, FTP, SMTP, FSP and SFTP (Cooley col 6 lines 45-60 communication protocol (such as hypertext transport protocol--HTTP or file transport protocol--FTP) in use
between network node 214 and network service 218).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moon-Gaya-Xing-Knighton in light of Cooley in order to provide a computer-implemented method for managing network communication that include identifying a pattern of network communication between a network node and a network service (Cooley abstract).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moon-Gaya-Xing-Knighton as applied to claim 1 above, further in view of Predmore II (US 20170013045)

Regarding Claim 4, 11, and 18

Moon-Gaya-Xing-Knighton does not teach:

The method of claim 1, wherein the at least one location to upload the file data includes a first location and a second location that is different from the first location. 

Predmore II teaches:

The method of claim 1, wherein the at least one location to upload the file data includes a first location and a second location that is different from the first location (¶46 use of multiple upload locations).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moon-Gaya-Xing-Knighton in light of Predmore II in order to increase the upload opportunities and reduce the time a requestor must wait (Predmore II ¶46).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445      

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445